DETAILED ACTION
The instant application having application No 16/991511 filed on 08/12/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 15 would be allowable if (i) claim 16 is incorporated into the independent claim 15, (ii) the provisional obviousness-type double patenting rejection resolved.
    
Claim 24 would be allowable if (i) claim 26 or 27 is incorporated into the independent claim 24, (ii) the provisional obviousness-type double patenting rejection resolved.
Claim 29 would be allowable if (i) claim 31 or 32 or 34 is incorporated into the independent claim 29, (ii) the provisional obviousness-type double patenting rejection resolved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 15-34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-21 of Patent Application No. 16230253 (Pub. No 10779217).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based exchange digital signals to the analog signals between the repeater and vice versa.1-14. (Canceled)
(See Claim 2).
For claim 16, Patent Application discloses the first port comprises a first RF port, the second port comprises a second RF port, the remote signal source comprises a remote base transceiver station (BTS), and a local signal source comprises a local base transceiver station (BTS) (See Claim 3).
For claim 17, Patent Application discloses the first RF port is operable to communicate with the remote BTS via an antenna, and the second RF port is operable to communicate with the local BTS via a cable (See Claim 4).
For claim 18, Patent Application discloses the remote BTS is located remotely from the DAU (See Claim 5).
For claim 19, Patent Application discloses the second RF port is operable to communicate with a sector of the BTS (See Claim 6).
 (See Claim 7).
For claim 21, Patent Application discloses the DAU is operable to exchange digital signals with the repeater (See Claim 8).
For claim 22, Patent Application discloses the DAU is operable to route the digital signals to another DAU (See Claim 9).
For claim 23, Patent Application discloses the DAU is operable to route the digital signals to another signal source (See Claim 10).
For claim 24, Patent Application discloses a system comprising a multiple input-multiple output (MIMO) capable repeater configured to communicate wirelessly with at least one remote signal source; communicate with at least one digital access unit (DAU); a converter configured to convert communications to and from the at least one remote signal source and the at least one DAU between analog and digital; each digital access unit (DAU) configured to route digital signals from the digital access unit to another digital access unit; and route digital signals between the at least one remote signal source, or at least one local signal source, and at least one remote unit; wherein the digital access unit is operable to exchange digital signals with the repeater(See Claim 11).
For claim 25, Patent Application discloses the at least one remote signal source comprises at least one remote base transceiver station (BTS) (See Claim 12).
 (See Claim 13).
For claim 27, Patent Application discloses the at least one remote BTS is located remotely from the digital access unit (See Claim 14).
For claim 28, Patent Application discloses the digital access unit is operable to communicate with a sector of the local BTS (See Claim 15).
For claim 29, Patent Application discloses a method comprising communicating, by a multiple input-multiple output (MIMO) capable remote digital unit, wirelessly with at least one remote signal source; communicating, by the remote digital unit, with at least one digital access unit; converting communications to and from the at least one remote signal source and the at least one digital access unit between analog and digital; routing digital signals from the digital access unit to another digital access unit; and routing digital signals between the at least one remote signal source, or the at least one digital access unit, and at least one remote unit; and exchanging digital signals between the digital access unit and the remote digital unit(See Claim 16).
For claim 30, Patent Application discloses the at least one remote signal source comprises at least one remote base transceiver station (BTS) (See Claim 17).
For claim 31, Patent Application discloses communicating, by the digital access unit, with the at least one remote BTS or at least one local BTS via at least one of an antenna or a cable (See Claim 18).
 (See Claim 19).
For claim 33, Patent Application discloses communicating, by the digital access unit, with a sector of the local BTS (See Claim 20).
For claim 34, Patent Application discloses coupling the digital access unit to the remote digital unit via an optical fiber (See Claim 21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 20-24, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stapleton et al. (US 20120039254, Feb. 16, 2012) in view of Stratford et al. (US 20110237182, Sep. 29, 2011).
1-14. (Cancelled)
Regarding Claim 15, Stapleton discloses a distributed antenna system (DAS) (page 1, par (0002), line 1-3, wireless communication systems employing Distributed Antenna Systems (DAS)) comprising:
(page 3, par (00028), line 1-3, see Fig 1 shows The DAU 105 serves as an interface between associated base stations (BTS) 110A-B and a plurality of digital remote units (DRU) 125A-n to exchange RF signals) and the second port operable to communicate with at least one Digital Access Unit (DAU) (page 3, par (00033), line 1-3, the DAU coupled to the RDU via bidirectional optical cable, par (00007), line 6, plurality of Digital Access Units (DAU’s)).
Stapleton discloses all aspects of the claimed invention, except a converter operable to convert communications to and from the remote signal source and the DAU between analog signals and digital signals; an optical port associated with the DAU operable to route digital signals to one or more remote units; wherein the DAU is operable to route communications between the repeater and at least one of the one or more remote units; wherein the one or more remote units are located at different locations than the repeater.
Stratford is the same field of invention teaches
Stratford is the same field of invention teaches a converter operable to convert communications to and from the remote signal source and the DAU between analog signals and digital signals(page 7, par (0088), line 1-10, the respective A/D module in the digital remote unit 112(wherein digital remote unit is a remote digital unit) band pass filters the intermediate frequency version of that frequency band out of the single combined upstream wide band signal received from each analog hub unit and digitizes that frequency band(converting from analog signal to digital signals));
(page 2, par(0007), line 1-3, plurality of Digital Remote Units(DRUs);
wherein the DAU is operable to route communications between the repeater and at least one of the one or more remote units(page 7, par (0088), line 1-10, the respective A/D module in the digital remote unit 112(wherein digital remote unit is a remote digital unit) band pass filters the intermediate frequency version of that frequency band out of the single combined upstream wide band signal received from each analog hub unit and digitizes that frequency band(converting from analog signal to digital signals));
wherein the one or more remote units are located at different locations than the repeater(page 7, par (0087), line 1-10, digital remote unit includes a separate module for digitizing each upstream frequency band, the combined upstream signal is split and supplied to each such module in the remote digital unit (wherein DRU located different RDU)).
Stapleton and Stratford are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Stapleton to include the teaching of Stratford because it is providing techniques to fit a straight line to various data points associated with actual downlink and uplink frequency bands of interest to minimizing the difference between the data and the line for a best-fit for the sum total of all defined frequencies.
Claim 20, Stapleton discloses the DAU is coupled to the repeater via an optical fiber (page 3, par (00033), line 1-3, the output of the DAU 105 fed to the DRU 125A via bidirectional optical cable).
Regarding Claim 21, Stapleton discloses the DAU is operable to exchange digital signals with the repeater(page 3, par (00028), line 1-3, see Fig 1 shows The DAU 105 serves as an interface between associated base stations (BTS) 110A-B and a plurality of digital remote units (DRU) 125A-n to exchange RF signals).
Regarding Claim 22, Stapleton discloses the DAU is operable to route the digital signals to another DAU (page 7, par (0087), line 1-10, digital remote unit (DRU) includes a separate module for digitizing each upstream frequency band, the combined upstream signal is split and supplied (route communications) to each such module in the remote digital unit (RDU)).
Regarding Claim 23, Stapleton discloses the DAU is operable to route the digital signals to another signal source (page 7, par (0087), line 1-10, digital remote unit (DRU) includes a separate module for digitizing each upstream frequency band, the combined upstream signal is split and supplied (route communications) to each such module in the remote digital unit (RDU)).
Regarding Claim 24, Stapleton discloses a system comprising a multiple input-multiple output (MIMO) capable repeater configured to communicate wirelessly with at least one remote signal source(page 3, par (00028), line 1-3, see Fig 1 shows The DAU 105 serves as an interface between associated base stations (BTS) 110A-B and a plurality of digital remote units (DRU) 125A-n to exchange RF signals; communicate with at least one digital access unit (DAU) (page 3, par (00033), line 1-3, the DAU coupled to the RDU via bidirectional optical cable, par (00007), line 6, plurality of Digital Access Units (DAU’s)). 
Stapleton discloses all aspects of the claimed invention, except a converter configured to convert communications to and from the at least one remote signal source and the at least one DAU between analog and digital; each digital access unit (DAU) configured to route digital signals from the digital access unit to another digital access unit; and route digital signals between the at least one remote signal source, or at least one local signal source, and at least one remote unit; wherein the digital access unit is operable to exchange digital signals with the repeater.
Stapleton discloses all aspects of the claimed invention, except a converter configured to convert communications to and from the at least one remote signal source and the at least one DAU between analog and digital; each digital access unit (DAU) configured to route digital signals from the digital access unit to another digital access unit; and route digital signals between the at least one remote signal source, or at least one local signal source, and at least one remote unit; wherein the digital access unit is operable to exchange digital signals with the repeater.
Stratford is the same field of invention teaches a converter configured to convert communications to and from the at least one remote signal source and the at least one DAU between analog and digital(page 7, par (0088), line 1-10, the respective A/D module in the digital remote unit 112(wherein digital remote unit is a remote digital unit) band pass filters the intermediate frequency version of that frequency band out of the single combined upstream wide band signal received from each analog hub unit and digitizes that frequency band(converting from analog signal to digital signals)); each digital access unit (DAU) configured to route digital signals from the digital access unit to another digital access unit(page 2, par(0007), line 1-3, plurality of Digital Remote Units(DRUs); and route digital signals between the at least one remote signal source, or at least one local signal source, and at least one remote unit(page 7, par (0088), line 1-10, the respective A/D module in the digital remote unit 112(wherein digital remote unit is a remote digital unit) band pass filters the intermediate frequency version of that frequency band out of the single combined upstream wide band signal received from each analog hub unit and digitizes that frequency band(converting from analog signal to digital signals)); wherein the digital access unit is operable to exchange digital signals with the repeater(page 7, par (0087), line 1-10, digital remote unit includes a separate module for digitizing each upstream frequency band, the combined upstream signal is split and supplied to each such module in the remote digital unit (wherein DRU located different RDU)).
Stapleton and Stratford are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Stapleton to include the teaching of Stratford because it is providing techniques to fit a straight line to various data points associated with actual downlink and uplink frequency bands of interest to minimizing the difference between the data and the line for a best-fit for the sum total of all defined frequencies.
 (page 3, par (00028), line 1-3, see Fig 1 shows The DAU 105 serves as an interface between associated base stations (BTS) 110A-B and a plurality of digital remote units (DRU) 125A-n to exchange RF signals).
Regarding Claim 29, Stapleton discloses a method comprising communicating, by a multiple input-multiple output (MIMO) capable remote digital unit, wirelessly with at least one remote signal source; communicating, by the remote digital unit(page 3, par (00028), line 1-3, see Fig 1 shows The DAU 105 serves as an interface between associated base stations (BTS) 110A-B and a plurality of digital remote units (DRU) 125A-n to exchange RF signals), with at least one digital access unit(page 3, par (00033), line 1-3, the DAU coupled to the RDU via bidirectional optical cable, par (00007), line 6, plurality of Digital Access Units (DAU’s).
Stapleton discloses all aspects of the claimed invention, except converting communications to and from the at least one remote signal source and the at least one digital access unit between analog and digital; routing digital signals from the digital access unit to another digital access unit; and routing digital signals between the at least one remote signal source, or the at least one digital access unit, and at least one remote unit; and exchanging digital signals between the digital access unit and the remote digital unit.
Stratford is the same field of invention teaches converting communications to and from the at least one remote signal source and the at least one digital access unit (page 7, par (0088), line 1-10, the respective A/D module in the digital remote unit 112(wherein digital remote unit is a remote digital unit) band pass filters the intermediate frequency version of that frequency band out of the single combined upstream wide band signal received from each analog hub unit and digitizes that frequency band(converting from analog signal to digital signals)); routing digital signals from the digital access unit to another digital access unit(page 2, par(0007), line 1-3, plurality of Digital Remote Units(DRUs); and routing digital signals between the at least one remote signal source, or the at least one digital access unit, and at least one remote unit(page 7, par (0088), line 1-10, the respective A/D module in the digital remote unit 112(wherein digital remote unit is a remote digital unit) band pass filters the intermediate frequency version of that frequency band out of the single combined upstream wide band signal received from each analog hub unit and digitizes that frequency band(converting from analog signal to digital signals)); and exchanging digital signals between the digital access unit and the remote digital unit(page 7, par (0087), line 1-10, digital remote unit includes a separate module for digitizing each upstream frequency band, the combined upstream signal is split and supplied to each such module in the remote digital unit (wherein DRU located different RDU)).
Stapleton and Stratford are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Stapleton to include the teaching of Stratford because it is providing techniques to fit a straight line to various data points associated 
Regarding Claim 30, Stapleton discloses the at least one remote signal source comprises at least one remote base transceiver station (BTS) (page 3, par (00028), line 1-3, see Fig 1 shows The DAU 105 serves as an interface between associated base stations (BTS) 110A-B and a plurality of digital remote units (DRU) 125A-n to exchange RF signals).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Sabat et al. (US 20090180426, Jul. 16, 2009) teaches Digital Distributed Antenna System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-39433943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464